DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 7, and 9-18 of the amended claim set received 1/13/2021 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  “bus damper” of the third to last line should be written, “power bus damper.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites, “wherein the power bus further comprises a capacitor,” while base claim 12 recites, “the power bus damper includes a battery and an active load in parallel.”  There is no explicit, i.e. no written support within the specification nor is the arrangement shown in the figures, implicit, or inherent support for the specific arrangement of a power bus damper having both a battery and a capacitor.  The only mention of a battery is found in para. 0049 which recites, “the power bus damper component 126 may include at least one of an active load 128, a controlled resistive load 130, a bus damper 132, or an energy storage device 134 (e.g. a battery, capacitor, or similar).”  Thus as originally presented, a battery and a capacitor are set forth as alternative energy storage devices. There is no support for the specific arrangement having a battery and also a capacitor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-2 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “the power bus” at the second and third to last lines without antecedent basis.  The recitation is examined as if written “a power bus”.
Claims 2 and 16-18 are rejected at least by basis on claim 1.
Claim 9 recites, “a speed or torque signal,” where it is unclear if the speed or torque signal are in addition or equivalent to those of base claim 7.  The recitation is examined as if written, “the speed signal or the torque signal.”
Claims 10 and 11 are rejected as dependent on claim 9.
Claim 12 recites, “the power bus,” at the second to last line without antecedent basis.  The recitation is examined as if written “a power bus”.
Claims 13-15 are rejected as dependent on claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US 5,160,080) in view of Sihler (US 2007/0279012).
Regarding independent Claim 7, Hines discloses in Fig. 2, a method of operating a gas turbine engine assembly, comprising:
pressurizing air 14 via a compressor 18 of the gas turbine engine assembly (inherent process of the compressor; read col. 2, l. 65-col. 3, l. 6);
providing the pressurized air from the compressor 18 to a combustion chamber 26 (read col. 3, ll. 7-16);
injecting fuel 22 into the pressurized air within the combustion chamber 26 and igniting the fuel so as to raise a temperature and energy level of the pressurized air (read col. 3, ll. 7-16);
providing combustion products 28 from the combustion chamber to a turbine 34 coupled to a generator 52, wherein the turbine is coupled to the generator with a shaft system 50 of the generator.
Hines does not disclose damping torsional oscillations of a shaft system of the generator via a power bus damper operably coupled with the shaft system of the generator through a power bus and configured to prohibit the generator from having a constant power load at frequencies of torsional interaction and controlling the damping of the shaft system through an active load operably coupled with the bower bus by providing a speed signal or a torque signal to the active load and altering the active load in response to the speed signal or the torque signal.
Sihler discloses in Fig. 1, a damping system and method for a shaft 112 of a rotary machine 14.   The damping system and method is applicable to generator shaft 
It would have been obvious to one of ordinary skill at the time of filing to have modified Hines to include the damping system and method taught by Sihler in order to counter any shaft vibrations corresponding to its natural frequency (Sihler para. 0026) thereby preventing mechanical damage (read para. 0006).
Regarding Claim 9, Hines in view of Sihler discloses the claimed invention as discussed above.  Sihler discloses the damping system and method including the power bus damper and controller of the combination and further wherein the power bus damper 20 is configured to receive at least one of a speed or torque signal (from sensor 16 of Fig. 1) from the controller 18 (the controller receives the torque signal as read at para. 0018, ll. 3-10 and conveys the signal to the power bus damper 20 as read at para. 0027, ll. 1-7).
Regarding Claim 10, Hines in view of Sihler discloses the claimed invention as discussed above.  Sihler discloses the damping system and method including the power bus damper and controller of the combination wherein the power bus damper is further configured to prevent a bus 26 from having a constant power load on the generator at frequencies of torsional interactions separated from voltage control (read para. 0026, selective dumping of power by the resistor 24 prevents the generator from having a constant power load at frequencies of torsional interaction as read at para. 0027; the torsional interactions are defined as the natural frequency of the shaft which is separate from voltage control in that torsional interactions are distinct from voltage control by definition).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hines (US 5,160,080) in view of Sihler (US 2007/0279012) as applied to claim 10 above, and further in view of Thet (PCT/JP2014/084745, i.e., WO2016/098266; references made to US 2017/0346427).
Regarding Claim 11, Hines in view of Sihler discloses the claimed invention as discussed above.  Hines in view of Sihler does not disclose converting, via a power converter, AC voltage into DC voltage, wherein the power converter is configured to dampen torsional oscillations by reducing a power factor to increase generator losses at mechanical damping frequencies.
Thet discloses in Fig. 1, a power converter 201 and process performed by the converter of a gas turbine engine assembly 3 and generator 4 including a generator shaft 412.  Thet teaches the power converter 201 converting AC voltage to DC voltage (para. 0026, ll. 6-9) damping torsional oscillations (speed fluctuations as read at para. 0049) by reducing a power factor to increase generator losses at mechanical damping frequencies (read para. 0023, ll. 6-15: the converter 201 damps power oscillations at damping frequencies by adjusting active and reactive power as read at para. 0054; given that the converter is capable of adjusting power factor by adjustment of active and reactive power it is configured to, i.e. capable of, reduce the power factor).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Hines in view of Sihler to include the power converter and associated process taught by Thet in order to suppress power oscillations (Thet para. 0010, last sentence).

Response to Arguments
Applicant argues the rejection of claim 7 stating that Hines and Sihler do not disclose, suggest, or otherwise render obvious features of claim 7 or provide motivation for the combination.  However, Hines in combination with Sihler teaches all of the claim elements as shown by the rejection above and with the motivation stated in the rejection.
Allowable Subject Matter
Claims 1-2 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claim 1, “a power bus damper configured as a battery” and “a controller configured to provide a speed signal or a torque signal to the power bus damper, wherein the power bus damper is configured to prevent the power bus from having a constant power load separated from voltage control in response to the speed signal or the torque signal.”
Regarding Claim 12, “wherein the power bus damper includ3es a battery and an active load in parallel; and a controller configured to provide a speed signal or torque signal to the power bus damper, wherein each of the battery and the active load are configured to prevent the power bus from having a constant power load in response to the speed signal or the torque signal.”
Claims 2 and 13-18 are allowable at least by basis on claims 1 or 12.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741